ROBERTS, Justice
(dissenting).
I dissent.
This is a simple case. The Pennsylvania Human Relations Act provides that a person, against whom enforcement of a Commission order is sought, may challenge that order at the enforcement proceeding. The PHRA also provides that any conflict between it and a local human relations ordinance would be controlled by the state act.1 Here the local act purports2 to deny the Exchange the right to challenge the Commission’s order at the enforcement hearing. The state act says the Exchange may challenge that order. The state act by its own terms controls, and the Exchange should be permitted to challenge the order.
The trial court, however, erred when it sustained the Exchange’s preliminary objections to the Commission’s *249complaint in equity seeking enforcement of its order. The complaint alleged that complainant’s discharge was the result of discrimination, that it had issued an order calling for his reinstatement with backpay, and that the Exchange had not complied with that order. This was sufficient. As we said in International Union of Operating Engineers v. Linesville Construction Co., 457 Pa. 220, 223, 322 A.2d 353, 356 (1974), “where a preliminary objection to the complaint ... is filed, there is no burden on the plaintiff to prove the cause of action. The issue then before the court, and the only issue is, whether the facts in the complaint itself are sufficient to entitle the plaintiff to relief.” The Commission alleged facts sufficient to entitle it to relief and the matter should have gone to trial, at which Exchange could have challenged the factual basis for the order.
I would reverse the order of the Commonwealth Court to the extent that it bars the Exchange from challenging the Commission’s order at the enforcement proceedings, and remand the cause to the trial court.

. The supremacy clause of the PHRA refers to conflicting “interpretations” of the PHRA and local human relations ordinances. The majority asserts that because the language of the conflicting provisions is clear no “interpretations” are involved and the supremacy clause does not operate. I disagree.


. As I read the local act it is silent concerning what is to occur at the enforcement hearing. It appears to me that the majority has “interpreted” the local act bringing it within the operation of the supremacy clause of the PHRA even under the majority’s reading of that clause.